978 A.2d 182 (2009)
In re Howard R. SHMUCKLER, Respondent.
A Member of the Bar of the District of Columbia (Bar Registration No. 395462).
Nos. 07-BG-389, 07-BG-702.
District of Columbia Court of Appeals.
Submitted February 12, 2009.
Decided July 30, 2009.
Before RUIZ and KRAMER, Associate Judges and FARRELL, Senior Judge.
PER CURIAM:
The Board on Professional Responsibility recommends that respondent Howard R. Shmuckler be disbarred pursuant to D.C.Code § 11-2503(a) (2001), because he was convicted of bankruptcy fraud in violation of 18 U.S.C. § 152(1) and (2) by the United States District Court for the Central District of California. Bar Counsel has taken no exception to the Board's report. Respondent's opposition challenges the underlying facts that led to the bankruptcy fraud conviction, but does not dispute the fact that he was convicted. Since bankruptcy fraud is a crime that inherently involves moral turpitude, disbarment is mandatory, and we accept the Board's recommendation. See In re Standard, 788 A.2d 154, 154 (D.C.2001) (per curiam). Because this resolves the matter it is unnecessary to determine whether reciprocal discipline should be imposed in light of respondent's disbarment by the State of California following his convictions. See In re Sugarman, 677 A.2d 1049, 1050 (D.C. 1996) (per curiam). Thus, the reciprocal action is dismissed as moot. See In re Leffler, 940 A.2d 105, 106 (D.C.2007) (per curiam).
Respondent is hereby disbarred from the practice of law in the District of Columbia effective immediately. For purposes of reinstatement, the period of respondent's disbarment shall be deemed to commence on the day respondent files an affidavit in compliance with D.C. Bar R. XI, § 14(g). See In re Slosberg, 650 A.2d 1329, 1331-33 (D.C.1994).
So ordered.